Name: 90/158/EEC: Commission Decision of 20 March 1990 approving an amendment to the varietal conversion programme for hops submitted by the French Republic pursuant to Council Regulation (EEC) No 2997/87 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  plant product
 Date Published: 1990-04-04

 Avis juridique important|31990D015890/158/EEC: Commission Decision of 20 March 1990 approving an amendment to the varietal conversion programme for hops submitted by the French Republic pursuant to Council Regulation (EEC) No 2997/87 (Only the French text is authentic) Official Journal L 089 , 04/04/1990 P. 0019 - 0020*****COMMISSION DECISION of 20 March 1990 approving an amendment to the varietal conversion programme for hops submitted by the French Republic pursuant to Council Regulation (EEC) No 2997/87 (Only the French text is authentic) (90/158/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EEC) No 1809/89 (2) and in particular Article 2 (5) thereof, Whereas, pursuant to Article 2 (5) of the abovementioned Regulation, on 30 March 1988 the French Republic forwarded to the Commission a varietal conversion programme for hops; whereas that programme, as last amended on 26 July 1988, was approved by Commission Decision 89/71/EEC (3); Whereas on 27 November 1989 the French Republic forwarded to the Commission amendments to that programme; Whereas the programme as amended satisfies the objectives of the Regulation in question and contains the information required under Article 2 of Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (4) as last amended by Regulation (EEC) No 2174/89 (5); Whereas any financial contribution to be borne by the national budget must be notified to the Commission and must comply with the ceiling indicated in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in that Article may cover factors for assessing the net loss of income following the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income incurred from the date of adoption of Regulation (EEC) No 2997/87 may enter into the calculation of the actual costs; whereas the fixed and variable expenditure for the cultivation of converted hop fields may not enter into the calculation of the actual costs; whereas any financial contribution from the Member State to the varietal conversion programme will have to be adjusted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The amendment to the varietal conversion programme for hops submitted pursuant to Regulation (EEC) No 2997/87 by the French Republic on 27 November 1989, is hereby approved. The main aspects of the programme are given in the Annex hereto. Article 2 The French Republic shall inform the Commission every six months of progress in the programme and shall notify the Commission, where applicable, of any financial contribution it may make to the programme. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 20 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 177, 24. 6. 1989, p. 6. (3) OJ No L 30, 1. 2. 1989, p. 58. (4) OJ No L 365, 24. 12. 1987, p. 41. (5) OJ No L 208, 20. 7. 1989, p. 16. ANNEX 1. List of producer groups covered by the programme - Le groupement de planteurs de houblon d'Alsace - Le groupement de planteurs de houblon des Flandres 2. Duration of programme From 1988 to 1992. The last plantings must be carried out before 31 December 1992. 3. Areas covered by the programme 169,79 ha. 4. Varieties to be planted and areas concerned Aromatic varieties 1.2 // Strisselspalt // // Challenger // // Hallertauer // 125,22 ha // Hersbrucker // // Perle // // Total // 125,22 ha Super-alpha varieties (1) 1.2 // Yeoman // // Target // // Nugget // 44,57 ha // Chinook // // Galena // // Total // 44,57 ha (1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.